Response to Amendment
This action is in response to Amendments made on 7/12/2022, in which: claims 1, 5, 7, 12, 20 are amended, claims 3-4, 6, 8-11, 13-19 remain as filed originally and claims 2 is cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 8, line 7 
	Delete “with the locking catch”, insert - - with the locking catch. - -


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Zhao (US 2017/0233063) does not teach or render obvious a rotor-wing assembly with the particulars of independent claim 1 in combination with a rotating portion formed with a first position-limiting structure, a first end of a reinforcing member is formed with a second position-limiting structure, when the second position-limiting structure is in a first position, the propeller is in a locked state, and the first position-limiting structure is coupled with the second position-limiting structure to fix the first end of the reinforcing member to the rotating portion; and when the second position-limiting structure is in a second position, the propeller is in an unlocked state, and the locking member is capable of rotating relative to the propeller about a rotation axis of the propeller. Prior art Zhao discloses an aircraft propeller with a lock mechanism that includes a snapping part and a pressing part and the pressing part has a pressing end and an abutting end, and the abutting end being configured to abut against the snapping part in order to make the snapping part engage with the second body to lock the second body to the first body.  However, Zhao is silent regarding a rotating portion formed with a first position-limiting structure, a first end of a reinforcing member is formed with a second position-limiting structure, when the second position-limiting structure is in a first position, the propeller is in a locked state, and the first position-limiting structure is coupled with the second position-limiting structure to fix the first end of the reinforcing member to the rotating portion; and when the second position-limiting structure is in a second position, the propeller is in an unlocked state, and the locking member is capable of rotating relative to the propeller about a rotation axis of the propeller. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642